
	
		II
		110th CONGRESS
		1st Session
		S. 2439
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2007
			Mr. Menendez (for
			 himself, Mrs. Dole,
			 Mr. Kennedy, and
			 Mr. Levin) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To require the National Incident Based Reporting System,
		  the Uniform Crime Reporting Program, and the Law Enforcement National Data
		  Exchange Program to list cruelty to animals as a separate offense
		  category.
	
	
		1.Inclusion of cruelty to
			 animals on crime data basesThe Attorney General shall, in consultation
			 with the Director of the Federal Bureau of Investigation, modify the National
			 Incident Based Reporting System, the Uniform Crime Reporting Program, and the
			 Law Enforcement National Data Exchange Program to list cruelty to animals as a
			 separate offense category.
		2.ImplementationSection 1 shall be implemented not later
			 than 12 months after the date of enactment of this Act.
		
